              Case 7:20-cv-00501-KM K                     Document       j::5   1-11ea   .U/ .Llj/ ..:::u    t-'ct~e    .1.   u,   .1.
              Case 7:20-cv-00501-KMK Document 34 Filed 11/19/20 Page 1 of 1


                                                                                                                 WILMERHALE


                                                                                                                       Alan E. Schoenfeld

                                                                                                                              +1 212 937 7294 (t)
                                                                                                                              +1 212 230 8888 (f)
                                                                                                            alan.schoenfeld@wilmerhale.com




November 18, 2020

BYECF

Hon. Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601-4150

          Re: Tepper v. Santander Bank, NA ., No. 7:20-cv-00501-KMK (S.D.N.Y.)

Dear Judge Karas:

This firm represents Santander Bank, N .A. in the above-referenced action.

On behalf of all parties, I write to advise the Court that the parties are engaging in discussions
concerning potential settlement. As a result, the parties jointly request that the Court stay this
action for a period of 60 days. If the Court is amenable to that request, we will inform the Court
and, if necessary, seek a further stay pending conclusion of those efforts.
  Granted. The Parties are to provide a status report by                 Respectfully submitted,
  January 19, 2021.




 ~~                                                                      /s/ Alan E. Schoenfeld
                                                                         Alan E. Schoenfeld

cc:        All parties (via ECF)




  W ilmer Cutler Pickering Hale and Dorr        LLP,   7 World Trade Center, 250 Greenwich Street, New York, New York 10007
Beijing   Berlin   Boston   Brussels   Denver    Fra nkfurt   London   Los Angeles   New York      Palo Alto     San Francisco           Washington
